Mailed:
In re Application of							          :        DECISION ON
Cheng-Fan Wang							          :          PETITION

Serial No. 16/584,172						          :

Filed: September 26, 2019								
For: POLYMERIC FILM AND LAMINATED GLASS 
       CONTAINING THE SAME


This is a decision on the PETITION FILED UNDER 37 CFR 1.181 on March 2, 2022 to consider  NPL Documents (1, 2 and 3) citied in the Information Disclosure Statement (IDS) that was filed on October 21, 2021. The Examiner lined through the references because there was no English translation.

The NPL documents were a Taiwanese (“TW”) office action, a Taiwanese Decision of
Refusal and a Summary of the prior art cited in a TW application.  Applicant asserts that there was an English language Summary of the TW office action and of the TW Decision for Refusal. The English language Summary of each of the TW office actions were delineated with the Citations 1 and 2 relied upon in the relevant TW application, as well as an English language description of each of Citation 1 and Citation 2. 

Applicant further states that copies of Citation 1 and Citation 2 were not provided to the USPTO, having already been made of record and considered by the examiner on January 2, 2020. A concise explanation of the relevance attributed by the foreign office actions to Citations (1) and (2) was provided.

Three NPL’s were filed on October 21, 2021.  One NPL was a summary  providing a concise explanation of the foreign office actions. 


DECISION

Accordingly, the petition is GRANTED.
 



The Examiner is directed to consider and make of record the Information Disclosure Statement filed on October 21, 2021.




/ALEXA D NECKEL/________________________

Alexa D. Neckel, Director
Technology Center 1700
Chemical and Materials Engineering

wk

Nixon Peabody LLP799 Ninth Street NWSuite 500Washington DC 20001